Judgment, Supreme Court, New York County (Eve Preminger, J.), rendered March 18, 1987, convicting defendant, after a jury trial, of attempted murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, and sentencing him to concurrent indeterminate terms of 2⅓ to 7 years, 1 to 3 years and 1 to 3 years, respectively, and an order, entered June 8, 1989, denying defendant’s motion to vacate judgment under CPL 440.10, are unanimously affirmed.
We find no merit to defendant’s CPL 440.10 motion which alleges ineffectiveness of trial counsel on the grounds that said counsel did not seek suppression of a .38 caliber bullet found by arresting officers in defendant’s apartment. The evidence against defendant, including, inter alia, eyewitness testimony, .38 caliber bullets found outside defendant’s window in the yard, and a .38 caliber pistol on the fourth-floor windowsill of defendant’s apartment building, provided such overwhelming evidence of defendant’s guilt as to preclude any reasonable probability that the result would have been different if the .38 caliber bullet found in defendant’s apartment had not been *290admitted into evidence (see, Kimmelman v Morrison, All US 365, 375). Viewing the nature and extent of the evidence in this case, the bullet from defendant’s apartment merely provided corroborative evidence of defendant’s guilt.
Defendant’s remaining contentions are unpreserved as a matter of law. (CPL 470.05 [2]; People v Nuccie, 57 NY2d 818.) In any event, we note in passing that the contentions are without merit and, as such, we decline to exercise interest of justice review. Concur—Murphy, P. J., Sullivan, Milonas and Smith, JJ.